On the Application sob a Rehearing.
Todd, J.
By our former decree the appeal, which was taken from an order authorizing the dissolution of the injunction sued out by the plaintiff, on bond, was dismissed.
The motion for dismissal was on the ground that the interlocutory order appealed from did not work an irreparable injury, and that, therefore, no appeal would lie from 'it. We held that the dissolving the injunction on bond would not work an irreparable injury, and dismissed *496the appeal. We adhere to our former decree, but, inasmuch as the appellant’s counsel contends that in our reasons for the decree, we prematurely decided questions pertaining to the merits of the ease and to his right of action, we take occasion to sa# that in reviewing our previous opinion, we want it understood that we rest our dismissal of the appeal solely on the ground that the order appealed from could not work an irreparable injury, and if anything in that opinion goes beyond this and would seem to deny or question the appellant’s right of action or standing in court, or to pass upon anything pertaining to the merits of the case, the same may be considered as obiter, and the case goes back to the lower court with every issue presented by the petition or pleadings still open for determination therein.
Rehearing refused.